      Case 1:16-cv-00395-TFM-MU Document 170 Filed 05/28/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


THAI MEDITATION ASSOCIATION                    :
OF ALABAMA, INC., et al.,                      :
                                               :
       Plaintiffs,                             :
                                               :
vs.                                            :      CIVIL ACT. NO. 1:16-cv-395-TFM-MU
                                               :
CITY OF MOBILE, ALABAMA,                       :
                                               :
       Defendant.                              :

                                       FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order (Doc. 169) that was entered on

May 24, 2019, it is hereby ORDERED, ADJUDGED, and DECREED that Judgment is entered

in favor of the Defendant and against the Plaintiffs. Plaintiffs shall recover nothing by this suit.

       To the extent appropriate under Fed. R. Civ. P. 54(d), 28 U.S.C. § 1920, and 42 U.S.C. §

1988, Defendants shall be awarded costs reasonably incurred in connection with this case.1 Any

request for costs shall also include the appropriate evidence in support of any requests. The motion

shall be due on or before June 17, 2019, with any response due on or before June 27, 2019.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Fed. R. Civ. P. 58. This case is hereby closed.




1
  “[A] district court may in its discretion award attorneys’ fees to a prevailing defendant in a . . .
[§] 1983 action upon a finding that the plaintiff’s lawsuit was ‘frivolous, unreasonable, or without
foundation.’” Sullivan v. Sch. Bd. of Pinellas Cty., 773 F.2d 1182, 1188 (11th Cir. 1985) (quoting
Hughes v. Rowe, 449 U.S. 5, 14, 101 S. Ct. 173, 66 L. Ed. 2d 163 (1980)); see also S. Atl. Cos.,
LLC v. Sch. Bd. of Orange Cty., 699 F. App’x 842 (11th Cir. 2017) (quoting Sullivan, 773 F.2d at
1188). The Court declines to make a sua sponte finding of “frivolity” as Plaintiffs’ case survived
summary judgment and resulted in a multi-day bench trial.
                                             Page 1 of 2
Case 1:16-cv-00395-TFM-MU Document 170 Filed 05/28/19 Page 2 of 2



DONE and ORDERED this the 28th day of May 2019.

                                      /s/ Terry F. Moorer
                                      TERRY F. MOORER
                                      UNITED STATES DISTRICT JUDGE




                             Page 2 of 2
